210 F.3d 765 (7th Cir. 2000)
Diane Janikowski,    Plaintiff-Appellant,v.Lynch Ford, Incorporated, Lynch Chevrolet,  Incorporated, Frank J. Lynch Incorporated, et al.,    Defendants-Appellees.
No. 99-3092
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 8, 2000Decided April 21, 2000Rehearing and Rehearing En BancDenied May 23, 2000.

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 8111--Suzanne B. Conlon, Judge.
Before Cudahy, Manion, and Diane P. Wood, Circuit  Judges.
Manion, Circuit Judge.


1
Diane Janikowski entered  into a contract with Lynch Ford, Inc., to  purchase an automobile from Lynch Ford contingent  on her obtaining 5.9% APR financing. Lynch Ford  was unable to arrange financing at that rate, but  instead of canceling the contract, Janikowski  entered into a new contract agreeing to purchase  the car at an APR of 11.9%. However, she later  decided to sue Lynch Ford, Inc. and four other  car dealerships owned by Lynch, alleging that the  defendants violated the Truth In Lending Act  ("TILA") and the Illinois Consumer Fraud Act  ("ICFA"), and were unjustly enriched because,  while they originally disclosed the APR at 5.9%,  she ultimately became liable to pay 11.9%, and  because they failed to state that the 5.9% rate  was an estimate. The district court dismissed the  other Lynch dealerships and granted Lynch Ford  summary judgment. Janikowski appeals and we  affirm.

I.  Background

2
On November 10, 1998, Diane Janikowski went to  Lynch Ford, Inc. to purchase a new car; she  decided on a 1999 Ford Escort. The sales  representative, Eric Vates, told Janikowski that  he would try to get her 5.9% APR financing, but  that due to the late hour in the day he could not  assure her that a financing institution would  accept her loan at that rate. Janikowski  nonetheless signed a Vehicle Purchase Order  agreeing to buy the Ford Escort, and a Retail  Installment Contract which listed the APR at  5.9%. Paragraph 9 of the Purchase Order also  provided: "If financing cannot be obtained within  5 business days for Purchaser according to the  proposals in the retail installment contract  executed between Seller and Purchaser, either  Seller or Purchaser may cancel the Agreement  shown on the face of this Order and the retail  installment contract."


3
Even though Janikowski's duty to purchase the  car was conditional, she drove the Escort home  that night. The next day, Vates called Janikowski  and told her that her loan had been approved, but  at an 11.9% interest rate. Janikowski returned to  the dealership that evening, traded in her old  car, and signed a new Purchase Order and Retail  Installment Contract, agreeing to purchase the  Escort at an APR of 11.9%.


4
About one month later, Janikowski filed suit  against Lynch Ford and four other car dealerships  owned by Lynch. Her suit alleged that the  defendants violated TILA because they disclosed a  5.9% APR, while she became liable to pay an APR  of 11.9%, and that the defendants' failure to  mark the 5.9% rate as an estimate also violated  TILA.1 Additionally, Janikowski contends that  the defendants' conduct violated the Illinois  Consumer Fraud Act and constituted unjust  enrichment. Janikowski moved to certify her case  as a class action. The district court denied her  request to certify, dismissed the other Lynch-  owned dealerships, and granted Lynch Ford summary  judgment. Janikowski appeals.

II.  Analysis

5
On appeal, Janikowski contends that the district  court erred in granting Lynch Ford summary  judgment, in dismissing the other Lynch  dealerships, and in denying her request for class  certification. We begin with the district court's  decision granting Lynch Ford summary judgment. We  review this determination de novo, applying the  rotely recited summary judgment standard: Summary  judgment is appropriate if there are no genuine  issues of material fact and the moving party is  entitled to judgment as a matter of law.2


6
TILA requires that all retail installment  contracts provide accurate disclosures. Gibson v.  Bob Watson Chevrolet-Geo, Inc., 112 F.3d 283, 285  (7th Cir. 1997). TILA also mandates certain  disclosures, including the contractual APR, 15  U.S.C. sec. 1638(a)(4), and these disclosures  must be in writing. The regulations further  explain that the disclosures must "reflect the  terms of the legal obligations of the parties,"  12 C.F.R. sec. 226.17(c)(1), and must be given  before the "consumer becomes contractually  obligated on a credit transaction." 15 U.S.C.  sec. 1638(c); 12 C.F.R. sec. 226.2(a)(13).


7
Janikowski argues that Lynch Ford violated TILA  because, although Lynch Ford disclosed an APR of  5.9%, she was ultimately required to pay an APR  of 11.9%. In making this argument, however,  Janikowski does not focus upon what really  happened: She entered into two contracts, each of  which disclosed the relevant (albeit different)  APR. Before she signed the contract on November  10, 1998, Lynch Ford disclosed a contractual rate  of 5.9%. That disclosure reflected the terms of  her legal obligations, as required by regulation.  12 C.F.R. sec. 226.17(c)(1). She was not legally  obligated to purchase the Escort at any rate  other than 5.9%. The next day, after Janikowski  learned that she had been denied financing at  5.9%, the November 10, 1998 contract was  canceled. She then entered into a new contract,  which disclosed an 11.9% APR. Therefore, even  though Janikowski did not eventually obtain  financing at 5.9%, Lynch Ford did not violate  TILA because it accurately disclosed her legal  obligations under the two contracts.3


8
Alternatively, Janikowski argues that Lynch Ford  violated TILA because it failed to disclose that  the 5.9% APR was an estimate. Section  226.17(c)(2) of the federal regulations provides  that: "If any information necessary for an  accurate disclosure is unknown to the creditor,  the creditor shall make the disclosure based on  the best information reasonably available at the  time the disclosure is provided to the consumer,  and shall state clearly that the disclosure is an  estimate." 12 C.F.R. sec. 226.17(c)(2).  Janikowski contends that Lynch Ford's failure to  label the 5.9% rate as an estimate violated  section 226.17(c)(2). However, contrary to  Janikowski's position, the 5.9% APR was not an  estimate--it was the contractual rate, albeit a  condition to the parties' duty to perform. It was  an accurate disclosure for that contract, and the  5.9% rate did not and could not vary under its  terms. If the financing condition had been  satisfied, Janikowski would be able and obligated  to purchase the car at 5.9%. However, when  Janikowski did not receive approval of financing  at 5.9%, she could have canceled the contract and  refused to purchase the Escort. Either way, the  disclosed rate was a set rate, not an estimate.


9
Janikowski also argues that Lynch Ford engaged  in a practice of "spot delivery" and that this  violates TILA. According to Janikowski, "spot  delivery" involves (1) the entering into a sales  contract with a consumer at a low interest rate  when the seller knows the consumer will not  qualify for that rate; (2) followed by the seller  giving the consumer possession of the car, and  accepting the consumer's trade-in; (3) and  finally, the late notification to a consumer that  their financing has been denied and that they  must enter into a new contract, which the  consumer will do because they no longer have  their trade-in and because they have become  attached to their new car.4


10
There are two primary problems with Janikowski's  theory--factual and legal. Factually, the  undisputed evidence in this case shows that while  Janikowski drove the new Ford Escort home on the  evening of November 10, 1998, she had not yet  delivered her used car as a trade-in. In fact,  she did not deliver her trade-in until the next  day, after she had learned that she had been  denied financing at 5.9% and after (or at the  same time) she entered into the new contract at  11.9%. So the trade-in aspect of the so-called  "spot delivery" practice is missing. This quick  turnaround time also negates the premise in the  "spot delivery" scenario that the consumer will  have become attached to their new car and thus  willing to purchase it at a higher interest rate;  in this case Janikowski had possession of the new  car for less than twenty-four hours. And contrary  to the hypothetical of "becoming attached," also  hypothetically she could have driven the car  hundreds of miles and returned it the next day  and kept her current car, no strings attached.


11
Also missing from the "spot delivery" scenario  is the knowledge component. While Janikowski  contends that Vates knew she would not receive  financing at 5.9%, the record does not support  this contention. Rather, Vates' uncontradicted  testimony is that he had reviewed Janikowski's  credit history and concluded she had a credit  rating of "2," and that individuals with a credit  rating of 0, 1, or 2 qualified for 5.9%  financing. The financing company later rated  Janikowski at a "4," and as a result she only  qualified for financing at 11.9%. But this does  not negate Vates' testimony that he believed she  rated a "2," that he believed that she may have  obtained financing at 5.9%, and that even after  the financing company rated her as a "4," the  financing company, on its own initiative, could  have altered that rating over the weekend after a  personal representative reviewed Janikowski's  application. (Vates also told Janikowski--at  least twice--that he could not guarantee that she  would obtain financing at 5.9%.) Nor can  Janikowski create an issue of fact as to Vates'  knowledge by presenting "expert testimony" that  "Lynch deliberately defrauded Ms. Janikowski by  misrepresenting its ability to obtain financing  at the rate quoted." There is no evidence that  Vates knew Janikowski would not obtain financing,  and on which the expert could base his  opinion.5 See Harmon v. OKI Systems, 115 F.3d 477, 480 (7th Cir. 1997) ("Without any evidence  in the record to support that (legal) conclusion,  [expert's] statement simply is not enough to get  . . . to the jury."). Thus, the "actual  knowledge" element of the "spot delivery" theory  is also missing.


12
Beyond these sundry factual problems,  Janikowski's "spot delivery" theory fails legally  because this practice does not violate TILA. That  Act requires truthful disclosures of a consumer's  legal obligations, and as discussed above, Lynch  Ford satisfied that statutory obligation.  Therefore, even if the factual premises of the  so-called "spot delivery" theory were present,  this situation would not violate TILA.6


13
Janikowski also contends that Lynch Ford  violated the ICFA. Under Illinois law, failing to  disclose the financing terms of a consumer  contract violates the ICFA. Grimaldi v. Webb, 668 N.E.2d 39 (Ill. App. 1996). However, as discussed  in the context of TILA, Lynch Ford did not fail  to disclose, or misstate the financing terms.  Therefore, because in this case--unlike Grimaldi-  -Lynch Ford disclosed the financing terms,  Janikowski's ICFA claim fails as well.7


14
Because Lynch Ford disclosed the APRs for which  Janikowski was legally obligated before the  consummations of both the November 10 and  November 11 contracts, it did not violate TILA or  the ICFA. We therefore AFFIRM.8



Notes:


1
 Janikowski alleged in her complaint that Lynch  Ford disclosed an APR of 5.4%, but the Retail  Installment Contract disclosed the APR at 5.9%.  On appeal she does not contend that the contract  improperly listed 5.9% as the rate which was  disclosed to her before she signed the contract.  Therefore, we will use 5.9% as the relevant rate.


2
 On appeal, Janikowski contends that we should  reverse the district court's decision because it  failed, in part, to apply Local Rule 12N, which  provides that if the party opposing summary  judgment does not object to the proposed findings  of fact, the court should accept those facts as  admitted. However, Janikowski fails to even  recite the proposed findings of fact that the  district court allegedly failed to accept as  truth. She also fails to discuss at all how those  facts, if treated as admitted, would alter the  district court's decision. Therefore, she has  waived this argument.


3
 As noted earlier, under the first contract  Janikowski was not legally obligated to purchase  the Escort at any rate other than 5.9%. In fact,  Lynch Ford was at risk when it permitted her to  take possession of the new car before financing  was approved. Had Janikowski decided not to sign  the revised 11.9% contract, Lynch could  technically have been stuck with a "used" car  causing immediate depreciation. So while the 5.9%  contract was indeed an attractive enticement to  Janikowski, it was also a risk to Lynch if  Janikowski was not satisfied with the 11.9%  alternative.


4
 Janikowski seems to take this sequencing from a  newspaper article. J. Dirks, "Scott's Oregon AG  Sign Agreement," The Columbian (Vancouver, WA),  Mar. 5, 1998, sec. D 1.


5
 On appeal, Janikowski asserts in her "statement  of facts" that Vates "knew that Janikowski would  not qualify for, or receive, financing with a  5.9% APR prior to his disclosure of that rate to  Janikowski on November 10, 1998." In support of  this "fact," Janikowski cites to Lynch Ford's  "Reply/Response to Plaintiff's Rule 12(N)/12(M)  Statement of Additional Facts," in which Lynch  Ford denied this proposed fact. At best, this  citation indicates that a factual dispute exists.  But when we look to the underlying record--which  Janikowski did not cite in her appellate brief--  it becomes clear that there is no evidence that  Vates knew that Janikowski would not obtain  financing at 5.9% because there is nothing to  support the expert's conclusion that Vates had  this knowledge.


6
 Additionally, the underlying premise of the "spot  theory"--that a consumer is unfairly put at risk  of being denied financing--is also misplaced  because as explained supra at n.3, the dealership  has an equal, if not higher risk.


7
 While Janikowski's complaint also alleged a claim  of unjust enrichment, on appeal Janikowski did  not present any legal argument supporting this  theory. Therefore, that claim was waived. LINC  Finance Corp. v. Onwuteaka, 129 F.3d 917, 921  (7th Cir. 1997).


8
 Because the district court properly granted Lynch  Ford summary judgment, we need not consider  whether the district court erred in dismissing  the other Lynch-owned dealerships or in denying  class certification. < /PRE >< / PRE >